        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Rocco Ciofoletti and Larry Stopsal, on
behalf of themselves and all others                   Case No. 18-cv-3025 (JNE/ECW)
similarly situated,

                     Plaintiffs,

v.                                                 PRETRIAL SCHEDULING ORDER

Securian Financial Group, Inc. et al.,

                     Defendants.


       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy and inexpensive determination of this

action, the following schedule will govern these proceedings unless modified pursuant to

Local Rule 16.3. The parties should read this Order carefully, as several of the dates

differ from those set forth in the Rule 26(f) report.

       This Pretrial Scheduling Order has been prepared with the input of counsel for the

parties and the parties are required to diligently work to meet the deadlines. This

includes, but is not limited to, promptly bringing disputes to the Court through its

procedures for resolving non-dispositive motions where the parties have not been able to

resolve those disputes through a diligent, good faith meet and confer process. In other

words, simply because this schedule establishes a deadline for filing a particular non-

dispositive motion does not mean that a motion brought by that deadline will

automatically be considered to have been timely filed if the relief sought by the motion is
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 2 of 12




likely to impact the parties’ ability to meet the other deadlines in this Order and if it

appears that with the exercise of diligence, the motion could have been brought sooner.

       The parties are expected to work cooperatively throughout this litigation to narrow

the issues in dispute, to use reasonable, good faith and proportional efforts to preserve,

request, identify and produce relevant information and resolve discovery disputes, and to

keep the Court timely informed of developments in the case that could significantly affect

the case management schedule. 1

TELEPHONE STATUS CONFERENCE

       A telephone status conference to update the Court on discovery and the parties’

positions with respect to the timing of a settlement conference is scheduled for

September 30, 2019, at 10:00 a.m. Chambers will circulate dial-in information in

advance of the status conference.

PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

       The parties have discussed the scope of discovery, including relevance and

proportionality and any issues about preserving discoverable information. The parties

submitted a proposed ESI Protocol with their Rule 26(f) report (Dkt. No. 67 at 14-30),

and stated at the Rule 16 conference that they intended to finalize their ESI Protocol but

would not seek its entry as an Order.

DEADLINES FOR INITIAL DISCLOSURES AND FACT DISCOVERY


1
       Parties who agree by stipulation to seek a modification of this Scheduling Order
may submit the stipulation with the proposed order to the Court without a motion and do
not need to file a formal motion; however, the stipulation must meet the requirements of
Local Rule 16.3.
                                               2
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 3 of 12




       1.        The parties must make their initial disclosures under Fed. R. Civ. P.
                 26(a)(1) on or before April 24, 2019.

       2.        The parties must commence fact discovery procedures in time to be
                 completed on or before April 13, 2020.

ADDITIONAL DISCOVERY LIMITATIONS

   The following discovery limitations apply:

       1.        No more than a total of 25 interrogatories, counted in accordance
                 with Rule 33(a), shall be served by either side.

       2.        Document requests shall not be limited. Objections to document
                 requests must meet the requirements of amended Rule 34(b)(2)(B).
                 If the responding party is producing copies of documents or copies
                 of electronically stored information and the copies are not produced
                 with the responses, another reasonable time must be specified in the
                 response. If the requesting party disagrees that this is reasonable, the
                 parties must meet and confer to agree on the timetable for
                 production.

       3.        No more than 25 requests for admissions shall be served by each
                 side.

       4.        No more than 15 factual depositions, excluding expert witness
                 depositions, shall be taken by each side.

CLASS CERTIFICATION MOTION

       Plaintiffs shall file and serve their motion for class certification on or before

December 2, 2019.

       Plaintiffs shall disclose the identities of any expert witnesses offered at the class

certification stage and provide written reports and other disclosures required under Fed.

R. Civ. P. 26(a)(2)(A)(B) and (C) at the time of filing of Plaintiffs’ Motion for Class

Certification.

       Defendants shall disclose the identities of any expert witnesses offered at the class


                                                3
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 4 of 12




certification stage and provide written reports and other disclosures required under Fed.

R. Civ. P. 26(a)(2)(A)(B) and (C) at the time of filing of Defendants’ Opposition to

Plaintiffs’ Motion for Class Certification.

       Plaintiffs shall call Cathy Cusack, District Judge Joan N. Ericksen’s Courtroom

Deputy, at 612-664-5890 to schedule the hearing for the class certification motion. To

the extent one or both of the parties seek a briefing schedule other than that

required by Local Rule 7.1 on the class certification motion, the request shall be

submitted to Judge Ericksen.

DEADLINES FOR EXPERT DISCOVERY

       Disclosure of the identity of expert witnesses under Rule 26(a)(2)(A) and

the full disclosures required by Rule 26(a)(2)(B), and production of the written

report prepared and signed by the expert witness, must be made as follows:

       1.     Plaintiffs anticipate calling up to 3 experts. Defendants anticipate calling
              up to 3-4 experts. Each side may take one deposition per expert.

       2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
              written report prepared and signed by the expert witness) and the full
              disclosures required by Rule 26(a)(2)(C), shall be made as follows:

              a)     Identities and disclosures by the party with the burden of proof on or
                     before June 26, 2020.

              b)     Rebuttal identities and disclosures on or before August 7, 2020.

       2.     Expert discovery, including depositions, shall be completed by September
              18, 2020.

PRIVILEGE LOG



                                              4
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 5 of 12




       Unless otherwise ordered, the parties are not obligated to identify on their

privilege logs any documents, communications, or other materials that came into

existence on or after the date that Plaintiffs’ first complaint was filed in this action.

NON-DISPOSITIVE MOTION DEADLINES

       1.     Except as otherwise specifically set forth this section, all motions that seek
              to amend the pleadings or to add parties must be filed and served on or
              before December 2, 2019.

       2.     All motions that seek to amend the pleadings to include punitive damages,
              if applicable, must be filed and served on or before December 2, 2019.

       3.     Except as otherwise specifically set forth this section, all non-dispositive
              motions and supporting documents, including those that relate to fact
              discovery, shall be filed and served on or before April 27, 2020.

       4.     All non-dispositive motions and supporting documents that relate to expert
              discovery shall be filed and served on or before October 2, 2020.

DISCOVERY DISPUTES

       Before moving for an order relating to discovery, the movant must request an

informal conference with the Court. The purpose of this call is to explore narrowing the

discovery dispute, confirm that informal dispute resolution is considered, and to discuss

the most efficient way to brief disputed issues. Accordingly, before moving for an order

relating to discovery, the movant must request an informal conference with the Court by

submitting a SHORT JOINT EMAIL to chambers at

Magistrate_Wright_Chambers@mnd.uscourts.gov stating:

              a)      the discovery dispute;

              b)      whether all parties agree to informal dispute resolution; and



                                               5
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 6 of 12




              c)     any other information that would be helpful to the parties and
                     the Court in resolving the dispute in a just, speedy, and
                     inexpensive way. No attachments are permitted. The Court
                     will then schedule a conference call.

       The informal conference is required to ensure that the dispute is presented and

resolved consistent with Fed. R. Civ. P. 1. It does not mean that the parties all concede to

informal dispute resolution.

NON-DISPOSITIVE MOTIONS

       If a non-dispositive motion is filed, it must comply with the Electronic Case Filing

Procedures for the District of Minnesota, Local Rules 7.1, and for discovery motions,

also be in the form prescribed by Local Rule 37.1.

       The “Meet and Confer” requirement must include attempts to meet and confer

through personal contact, rather than solely through correspondence.

       All non-dispositive motions must be scheduled for hearing by calling Theresa

Anderson, Courtroom Deputy/Judicial Assistant to Magistrate Judge Wright, at 651-848-

1890, prior to filing. Even if the parties agree that a motion can be submitted on the

papers without oral argument, Ms. Anderson must be contacted to set the date for

submission of the matter to the Court. The matter will be deemed submitted upon receipt

of the last filing. The Court will determine whether to hold a hearing.

       Ideally, if the parties are not able to resolve their dispute following their meet and

confer and motion practice is necessary, the parties would jointly contact the Court to

obtain a hearing date that works for both sides.

       Once the moving party has secured a hearing date, it must promptly serve and file


                                              6
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 7 of 12




the notice of hearing informing all parties of the nature of the motion and the date, time

and location of the hearing. The moving party may serve and file the motion and

remaining motion papers in accordance with the dates prescribed by Local Rule 7.1,

unless a different briefing schedule is set. A party may not call chambers and secure a

hearing date or “hold” a hearing date without that party promptly serving and filing a

notice of hearing.

       Counsel may not notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission.

       Local Rule 37.1 governs the form of discovery motions. Counsel must adhere to

the Rule; however, they should prepare their documents to offer a clear presentation of

the discovery dispute in an efficient and effective way. The status of each dispute should

be clear to the Court without having to cross-reference multiple exhibits. Your

arguments should be precise. To the extent a burden is asserted, support for this position

must be included. One suggested approach is set forth below.

Insert the actual discovery request

Insert the actual response and objections

Insert position after meet and confer to make clear any compromise positions offered by
either side

Legal argument

Specific relief sought




                                             7
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 8 of 12




       The Court will give the parties permission to exceed the word limits for their

memorandum if the additional words will help avoid the need to cross-reference multiple

exhibits in order to understand the:

          • requests at issue;

          • responses and basis for objections;

          • parties’ positions after their meet and confer sessions;

          • legal arguments; and

          • specific relief sought.

       If a party seeks to exceed the limits, they must obtain permission by filing and

serving a letter pursuant to Local Rule 7.1(f)(1)(D). The letter should reference this

Scheduling Order.

INFORMAL DISPUTE RESOLUTION

       Prior to initiating any non-dispositive motion, parties should consider whether the

matter can be informally resolved without a formal non-dispositive motion. If an

informal dispute resolution (“IDR”) process is used, there is no transcript recording of

informal proceedings, including telephone conversations. The matter is not briefed and

declaration and sworn affidavits are not filed. Therefore, all parties must be in agreement

to participate informally before the Court will consider IDR. If there is no agreement to

resolve a dispute though IDR, then the dispute must be presented to the Court through

formal motion practice.

       If the parties agree to pursue the IDR process, the parties must jointly contact

chambers to schedule a telephone conference. The parties will be allowed to
                                             8
Template date January 2019
        CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 9 of 12




simultaneously electronically file a short letter, not to exceed three (3) pages in length,

setting forth the issue to be resolved. If not otherwise specified by the Court, the letter

submissions should be served and filed at least two (2) business days before the telephone

conference.

       If the parties wish to proceed with IDR in a manner other than that outlined above,

the short letter must include a specific proposal for the Court to consider.

DISPOSITIVE MOTIONS

       All dispositive motions and supporting documents (notice of motion, motion,

memorandum of law, affidavits and proposed order) shall be filed and served on or

before November 18, 2020. Counsel for the moving party shall call Cathy Cusack,

Judge Ericksen’s Courtroom Deputy, at 612-664-5890 to schedule the hearing for the

dispositive motion. Upon receipt of a hearing date (or an instruction that the hearing will

take place at a date and time to be determined by the Court), the moving party shall

immediately file and serve the dispositive motion and supporting documents.

       The parties shall comply with Local Rule 7.1 and the Electronic Case Filing

Procedures Guide, Civil Cases. When a motion, response or reply brief is filed on ECF,

two paper courtesy copies of the pleading and all supporting documents shall be mailed

or delivered to Cathy Cusack, Courtroom Deputy, at the same time as the documents are

posted on ECF.

       To the extent one or both of the parties seek a briefing schedule other than

that required by Local Rule 7.1 on a dispositive motion, the request shall be

submitted to Judge Ericksen.

                                              9
Template date January 2019
       CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 10 of 12




PROTECTIVE ORDER

       The parties intend to enter into a Protective Order, the form of which was attached

to the Rule 26(f) Report (Dkt. No. 67 at 31-39). The parties shall file a Stipulation for

Protective Order on CM/ECF and email a Word version of the document to

Magistrate_Wright_Chambers@mnd.uscourts.gov on or before May 17, 2019.

       The absence of a protective order entered by the Court will not be a basis for

withholding discovery or disclosures. If any document or information responsive to

discovery served in this case is deemed confidential by the producing party and the

parties are waiting for the Court to enter a protective order, the document shall be marked

“Confidential” or with some other Confidential designation (such as “Confidential -

Outside Attorneys Eyes Only”) by the producing party and disclosure of the Confidential

document or information shall be limited to each party’s outside attorney(s) of record and

the employees of such outside attorney(s). After the Court enters a protective order, such

documents and information shall be treated in accordance with the protective order.

HANDLING OF SEALED DOCUMENTS FILED IN CONNECTION WITH ALL
MOTIONS

       Counsel must be familiar with Local Rule 5.6 on filing documents under seal in

civil cases, effective February 27, 2017, and any amendments to that Local Rule. If a

joint motion regarding continued sealing is filed pursuant to LR 5.6, it must comply with

the Local Rule. For example:

       (A)    Joint Motion’s Contents. The joint motion must list by docket

       number each document filed under temporary seal in connection with the


                                             10
Template date January 2019
       CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 11 of 12




       underlying motion and, for each such document:

              (i)     briefly describe the document;

              (ii)    explain why the parties agree that the document or information in the

                      document should remain sealed or be unsealed or, if the parties

                      disagree, briefly explain each party’s position; and

              (iii)   identify any nonparty who has designated the document or

                      information in the document as confidential or proprietary.

       (B)    Party to File Joint Motion. Unless the parties agree or the magistrate judge

       orders otherwise, the party who filed the first document under temporary seal in

       connection with the underlying motion must file the joint motion.

       The Advisory Comments to the Local Rule provide that the “joint motion must be

filed using the Joint Motion Regarding Continued Sealing Form, which is available on

the court’s website.” The current form includes a list of example explanations in a

footnote. The designation of material as confidential or protected by any party pursuant

to a protective order during the course of discovery as the sole basis for filing the material

under seal is not a sufficient explanation to justify continued sealing.

See http://www.mnd.uscourts.gov/FORMS/Clerks_Office/Joint-Motion-Form.pdf

SETTLEMENT CONFERENCE

       A telephone status conference to update the Court on discovery and the parties’

positions with respect to the timing of a settlement conference is scheduled for

September 30, 2019, at 10:00 a.m. Chambers will circulate dial-in information in

advance of the status conference.

                                             11
Template date January 2019
       CASE 0:18-cv-03025-JNE-ECW Doc. 72 Filed 05/09/19 Page 12 of 12




       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court will in its

discretion consider joint or ex parte requests that the Court schedule a settlement

conference or otherwise assist in settlement negotiations, provided that the content of any

ex parte request shall be strictly limited to the topic of settlement and shall not comment

on any matter that may come before the Court for a ruling. Such requests shall be

submitted by email to Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will

treat ex parte requests as confidential unless otherwise advised.

TRIAL

       This case will be ready for a jury trial on or about March 15, 2021. The

anticipated length of trial is 10-15 days.



Date: May 9, 2019

                                    s/Elizabeth Cowan Wright
                                    ELIZABETH COWAN WRIGHT
                                    United States Magistrate Judge




                                             12
Template date January 2019
